Name: Council Implementing Decision (EU) 2016/2048 of 18 November 2016 on the launch of automated data exchange with regard to dactyloscopic data in Denmark
 Type: Decision_IMPL
 Subject Matter: communications;  information technology and data processing;  natural and applied sciences;  information and information processing;  Europe
 Date Published: 2016-11-24

 24.11.2016 EN Official Journal of the European Union L 318/10 COUNCIL IMPLEMENTING DECISION (EU) 2016/2048 of 18 November 2016 on the launch of automated data exchange with regard to dactyloscopic data in Denmark THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2008/615/JHA of 23 June 2008 on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (1), and in particular Article 33 thereof, Having regard to the opinion of the European Parliament (2), Whereas: (1) According to Article 25(2) of Decision 2008/615/JHA, the supply of personal data provided for under that Decision may not take place until the general provisions on data protection set out in Chapter 6 of that Decision have been implemented in the national law of the territories of the Member States involved in such supply. (2) Article 20 of Council Decision 2008/616/JHA (3) provides that the verification that the above condition has been met with respect to automated data exchange in accordance with Chapter 2 of Decision 2008/615/JHA is to be done on the basis of an evaluation report based on a questionnaire, an evaluation visit and a pilot run. (3) According to Chapter 4, point 1.1, of the Annex to Decision 2008/616/JHA, the questionnaire drawn up by the relevant Council Working Group concerns each of the automated data exchanges and has to be answered by a Member State as soon as it believes it fulfils the prerequisites for sharing data in the relevant data category. (4) Denmark has completed the questionnaire on data protection and the questionnaire on dactyloscopic data exchange. (5) A successful pilot run has been carried out by Denmark with Germany. (6) An evaluation visit has taken place in Denmark and a report on the evaluation visit has been produced by the German evaluation team and forwarded to the relevant Council Working Group. (7) An overall evaluation report, summarising the results of the questionnaire, the evaluation visit and the pilot run concerning dactyloscopic data exchange has been presented to the Council. (8) On 12 July 2016, the Council concluded that Denmark had fully implemented the general provisions on data protection set out in Chapter 6 of Decision 2008/615/JHA. (9) Therefore, for the purposes of automated searching of dactyloscopic data, Denmark should be entitled to receive and supply personal data pursuant to Article 9 of Decision 2008/615/JHA. (10) Denmark is bound by Decision 2008/615/JHA and is therefore taking part in the adoption and application of this Decision which implements Decision 2008/615/JHA. (11) Ireland is bound by Decision 2008/615/JHA and is therefore taking part in the adoption and application of this Decision which implements Decision 2008/615/JHA. (12) The United Kingdom is bound by Decision 2008/615/JHA and is therefore taking part in the adoption of this Decision which implements Decision 2008/615/JHA, HAS ADOPTED THIS DECISION: Article 1 For the purposes of automated searching of dactyloscopic data, Denmark is entitled to receive and supply personal data pursuant to Article 9 of Decision 2008/615/JHA as from 25 November 2016. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Decision shall apply in accordance with the Treaties. Done at Brussels, 18 November 2016. For the Council The President R. KALIÃ Ã K (1) OJ L 210, 6.8.2008, p. 1. (2) Opinion of 25 October 2016 (not yet published in the Official Journal). (3) Council Decision 2008/616/JHA of 23 June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 12).